     Case: 1:18-cv-01465 Document #: 89 Filed: 10/30/18 Page 1 of 4 PageID #:2336



                  IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

LAURA MULLEN, individually and on
behalf of all others similarly situated,

                              Plaintiff,

v.
                                                                Case No. 18-cv-1465
GLV, INC., d/b/a SPORTS
PERFORMANCE VOLLEYBALL CLUB                                     Honorable Matthew F. Kennelly
and GREAT LAKES CENTER, an Illinois
corporation, RICKY BUTLER, an individual,
and CHERYL BUTLER, an individual,

                              Defendants.

                  MOTION TO AMEND EXHIBIT A OF DEFENDANTS’
                RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION
             AND MEMORANDUM IN SUPPORT OF CLASS CERTIFICATION

        Defendants GLV, Inc., (“GLV”) Ricky Butler (“Rick”), and Cheryl Butler (“Cheryl”) by

and through their counsel, Angelini & Ori, LLC, respectfully request that this Court enter an Order

placing Exhibit A of Defendants’ Response to Plaintiff’s Motion in Support of Class Certification

under seal and allowing Defendants to refile their Response with the attached amended and

redacted Exhibit A, and in support thereof, state as follows:

        1.     On Friday, October 26, 2018, Defendants filed their Response to Plaintiff’s Motion

in Support of Class Certification with fifteen (15) exhibits attached thereto, namely, Exhibit A –

Exhibit O.

        2.     On Tuesday, October 30, 2018, counsel for Defendants was preparing a hard copy

of Defendants’ Response to be bound and delivered to this Honorable Court when she noticed that

a draft version of Exhibit A was inadvertently filed with Defendants’ Response instead of the full

redacted version that was prepared for filing.



                                                 1
    Case: 1:18-cv-01465 Document #: 89 Filed: 10/30/18 Page 2 of 4 PageID #:2337



       3.      The inadvertently-filed draft Exhibit A was not redacted, and was also missing 34

of the 674 total pages which were part of the final version of Exhibit A that counsel had previously

prepared for filing.

       4.      Counsel for Defendants believes that in the course of saving and renaming the

exhibits which were to be filed with the Response, a draft of Exhibit A was inadvertently saved in

the folder containing the final drafts, and the final version of Exhibit A was inadvertently saved in

the draft folder. Therefore, counsel for Defendants filed the draft exhibit rather than the final copy.

       5.      Defendants respectfully request this Court place the unredacted Exhibit A under

seal and allow Defendants to refile their Response with the redacted, full version of Exhibit A.

       6.      Plaintiff will not be prejudiced by this Honorable Court granting the Defendants’

Motion, as each and every document which makes up the 34 missing pages was previously

produced to Plaintiff in May of 2018 in response to Plaintiff’s Interrogatory No. 1. Furthermore,

the Court has not yet set a deadline for Plaintiff to file her Reply and will likely not do so until

November 5, 2018, which is a previously-scheduled status hearing and the date upon which this

Motion will be presented to the Court.

       For all of the foregoing reasons, Defendants respectfully request that this Court enter an

Order placing Defendants’ Exhibit A of their Response to Plaintiff’s Motion in Support of Class

Certification under seal, allowing Defendants to refile their Response with the attached amended

and redacted Exhibit A, and granting any other relief that this Court deems just and proper.


Date: October 30, 2018

                                                            Respectfully Submitted,
                                                            GLV, INC., RICK BUTLER, and
                                                            CHERYL BUTLER

                                                       By: /s/ Danielle D’Ambrose
                                                           One of Their Attorneys

                                                  2
   Case: 1:18-cv-01465 Document #: 89 Filed: 10/30/18 Page 3 of 4 PageID #:2338




Danielle D’Ambrose
D’AMBROSE P.C.
500 North Michigan Avenue, Suite 600
Chicago, IL 60611
P: (312) 6396-4121 | F: (312) 574-0924
Danielle@DambrosePC.com
ARDC No. 6323782

Attorney for Defendants




                                         3
   Case: 1:18-cv-01465 Document #: 89 Filed: 10/30/18 Page 4 of 4 PageID #:2339



                              CERTIFICATE OF DELIVERY

The undersigned, an attorney, certifies that pursuant to Section X (E) of the General Order on
Electronic Case Filing for the Northern District of Illinois, service of the above and foregoing
document on all attorneys of record was accomplished through the Court’s Electronic Notice for
Registrants on October 30, 2018.



                                                            /s/ Danielle D’Ambrose




                                               4
